Citation Nr: 1718553	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-34 168	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service-connection for bilateral hearing loss.

2.  Entitlement to service-connection for a left ankle disorder.

3.  Entitlement to service-connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1989 to October 1992 and from June 1995 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Louisville, Kentucky.  


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Veteran requested in writing to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of entitlement to service connection for bilateral hearing loss, a left ankle disorder, and a left knee disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In November 2011, the Veteran filed a substantive appeal regarding rating decisions denying entitlement to service connection for bilateral hearing loss, a left ankle disorder and a left knee disorder.  In a written statement submitted in May 2017, the Veteran requested withdrawal of his appeal.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal is dismissed.



		
Thomas H. O'Shay 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


